Chapman, C. J.
The principle contended for by the defendants is substantially correct. The plaintiffs were entitled to the full benefit of all the water power which they had first appropriated to their own use; but, as against the defendants, they were not entitled to make an additional appropriation of power by lowering or changing the natural bed of the stream below their mills, the defendants having made a prior appropriation of that power by means of their dam. Knapp v. Douglas Axe Co. 13 Allen, 1. Dean v. Colt, 99 Mass. 486.

Judgment for the defendants on the award.